Three thousand years ago, the 
people of Israel journeyed from slavery in Egypt to 
independence in the land of Israel. The Bible tells us 
that on their voyage to liberty they made a crucial stop 
and received the Ten Commandments at Mount Sinai. 
 As the General Assembly gathers this year, the 
Jewish people recall that historic journey by marking 
the festival of Sukkot. And every year, at this time, our 
people remember that the long march to freedom 
requires the acceptance of humanity’s basic values. 
 For 60 years, since the rebirth of our State in our 
ancient homeland, with Jerusalem at its heart, we have 
not lost sight of this principle. The core values of 
tolerance, coexistence and peace that lie at the heart of 
every democracy must be protected within societies 
and promoted between them. This is the calling of our 
generation. 
 The conflict in our region is driven by those who 
reject these core values   those who seek power 
without responsibility, those whose aim is not to 
realize their own rights but to deny those rights for 
others. At its heart, this is a conflict not about territory, 
but about values. 
 There is, of course, a territorial dimension to our 
dispute. We know this and, as we have proven in the 
past, we are prepared for the territorial compromise 
that lasting peace entails. But we also know, especially 
after withdrawing from Lebanon and Gaza, that 
territorial withdrawal by itself will not bring peace 
unless we address the core clash of values that lies 
beneath the conflict. 
 Israel may be on the front lines of this battle, but 
it is not our fight alone. This is a global battle. The 
notion that this battle is a local one, limited to isolated 
regions, collapsed in this city with the twin towers on a 
September morning six years ago. Today, it is clear that 
the extremists are engaged in a bloody war against 
civilians and communities, against hearts and minds, in 
every corner of the world. 
 And it is clear, too, that the Middle East conflict 
is not the cause of this global extremist agenda, but a 
consequence of it. Yes, it is up to the parties in the 
Middle East to settle their political conflict, and Israel, 
for its part, desires to do so. But for success to be 
genuine and lasting, you, the nations of the world, need 
to be partners in a shared global struggle against the 
extremism and terror that feed conflict, for your sake, 
not just for ours. 
 It is in this spirit that I would like to speak today 
about resolving our particular conflict, but also about  
the wider battle being waged today   the battle that 
affects us all. This battle is global, not just because it 
targets civilians everywhere, but also because the 
extremists have taken aim at the fundamental pillars of 
every modern society   namely, democracy, tolerance 
and education. These are the new battlefields of the 
twenty-first century, and it is in these arenas, more than 
any other, that the future of our world will be decided. 
 I believe in democracy. I believe in its 
extraordinary power to produce free and peaceful 
societies founded on respect for human rights. 
Democracy is a profound ideal, but it is also a 
vulnerable one. 
 Today, in different parts of the world, extremists, 
who are opposed to the very ideals of democracy, are 
entering the democratic process, not to abandon their 
violent agenda but to advance it. As a spokesman for 
Al-Qaida recently declared, “We will use your 
democracy to destroy your democracy”. This should be 
a wake-up call for all of us. 
 It is time to reclaim democracy, and this begins 
by rejecting those who abuse it. Genuine democracy is 
about values before it is about voting. No true 
democracy on Earth allows armed militia or groups 
with racist or violent agendas to participate in 
elections. But some demonstrate a troubling double 
standard. There are some who insist on high standards 
in their own country but forget them when they look 
abroad. Violent extremists who could never run for 
office at home are treated as legitimate politicians 
when elected elsewhere. As a result, we empower those 
who use democratic means to advance anti-democratic 
ends. And we strengthen the forces of those who not 
only undermine their societies but also threaten our 
own. 
 Today, from this podium, I call on the 
international community to adopt at the global level 
what democracies apply at the national one: a universal 
set of standards for participation in genuine democratic 
elections. We need a universal democratic code that 
requires that all those seeking the legitimacy of the 
democratic process earn it by respecting such 
principles as State monopoly over the lawful use of 
force, the rejection of racism and violence and the 
protection of the rights of others. 
 The goal of such a universal code is not to dictate 
our values or to stifle legitimate voices with which we 
may disagree. Its goal is to protect core democratic 
values from those determined to use the democratic 
system against itself; and to make clear that 
participation in the democratic process is not just a 
right   it is also a responsibility. 
 I know that the temptation to engage with 
extremists can be strong. It may seem to promise 
stability and quiet. We may hope that by feeding the 
beast we can gradually tame it. As free societies, we 
pride ourselves, rightly, on our respect for difference 
and diversity. But we do a disservice to diversity when, 
in its name, we tolerate the intolerant. 
 Bitter experience has shown that buying off 
extremists is a short-term fix for which we will pay 
dearly in the long run. Instead, groups such as Hamas 
and Hizbullah must be presented with a clear choice 
between the path of violence and the path of 
legitimacy. They cannot have both. And it is this same 
stark choice that must be presented to the radical 
regime in Iran. 
 No responsible State disagrees that Iran is the 
most prominent sponsor of terrorism. It is a major 
source of instability and conflict in Iraq, Lebanon, 
Palestine and across the entire Middle East; and it is 
the enemy of Arab-Israeli coexistence. No one 
disagrees that Iran denies the Holocaust and speaks 
openly of its desire to wipe a Member State   mine   
off the map. And no one disagrees that, in violation of 
Security Council resolutions, it is actively pursuing the 
means to achieve this end. 
 But there are still those who, in the name of 
consensus and engagement, continue to obstruct the 
urgent steps that are needed to bring Iran’s sinister 
ambitions to a halt. Too many see the danger, but they 
walk idly by, hoping that someone else will take care 
of it. What is the value, we have to ask, of an 
organization which is unable to take effective action in 
the face of a direct assault on the very principles it was 
founded to protect? 
 It is time for the United Nations, and the States of 
the world, to live up to their promise of never again, to 
say enough is enough, to act now and to defend their 
basic values. It is also time to see this same kind of 
moral conviction in the Human Rights Council, so that 
it can become a shield for the victims of human rights, 
not a weapon for its abusers. 
 Israel has never tried to avoid genuine discussion 
of its human rights record. But so long as the Council 
maintains its wildly disproportionate focus on Israel, it 
weakens the moral voice of the United Nations, and the 
price of this blindness is paid by the victims of human 
rights atrocities in Darfur and Myanmar and 
throughout the world. 
 There is no more accurate forecast for the future 
of a society than the lessons we teach our children. 
Unfortunately, in our region, we see children’s 
television programmes in which Mickey Mouse 
puppets teach the glory of being a suicide bomber and 
a seven-year old girl sings of her dreams of blood and 
battle. Religion, rather than being a source of hope and 
spiritual healing, is abused as a call to arms, as God is 
dragged once again onto the field of battle. 
 It is time to reclaim religion from those who have 
made it a weapon rather than a shelter. It is time to 
reclaim education from those who use it as a tool of 
hate rather than an opportunity. As always, the most 
powerful form of education, and the hardest, is to teach 
by example. We cannot expect our younger generation 
to value what we are not prepared ourselves to protect 
and pay a price for. And there is a price to pay. From 
the leader who has to withstand public pressures. From 
the businessman who has to forgo economic 
opportunity. From the teacher and spiritual guide who 
must find the inner strength to teach truth and tolerance 
in a climate of extremism and hostility. At all levels of 
society, there is a price to be paid. But if we do not pay 
it today, we, and those who follow us, will face a far 
greater bill tomorrow. 
 These thoughts are in my mind as we seek, today, 
to advance the cause of Israeli-Palestinian 
reconciliation. Reconciliation is not about deciding 
who was right or who was wrong in the past; it is about 
sharing a common vision and a common responsibility 
for the future. In the last months, Prime Minister 
Olmert and President Abbas have been engaged in a 
sincere and genuine effort to reach the widest possible 
common ground on political understandings. There is 
no substitute for the bilateral process. Failure is not an 
option, but it is for the parties themselves to define 
success. The foundation for true peace lies in the vision 
of two States, Israel and Palestine, living side by side 
in peace and security. The world shares this vision, but 
it is also important that it clearly embrace the two core 
principles that emerge from it. 
 The first of these principles is: two States, two 
homelands. Just as Israel is homeland to the Jewish 
people, so Palestine will be established as the 
homeland and the national answer for the Palestinian 
people, including the refugees. 
 The second is: living side by side in peace and 
security. Just as a viable and prosperous Palestine in 
the West Bank and Gaza is an Israeli interest, so must a 
secure Israel be a Palestinian interest. The world 
cannot afford another terror State. 
 Guided by these principles, the parties can define 
a common border and turn the two-State vision from a 
dream into reality. To succeed, we must set our sights 
on a brighter future, while responding to the challenges 
of the present and learning the lessons of the past. As 
we make progress on concrete political understandings, 
it is just as important to change the reality on the 
ground   to show Palestinians and Israelis that the 
promise of peace exists in practice, not just on paper. 
 In recent months, Israel has taken tangible 
measures to create a better environment, and we are 
ready to do more. We know that Palestinian life is full 
of day-to-day hardship. We know also, and only too 
well, the burden of terror that Israelis bear and of our 
primary obligation to their security. Together, we can 
change this reality; we do not need to submit to it. 
 We are not naive. We can see the difficulties 
ahead and the enemies of peace that stand in our way. 
But practical progress is possible in those areas where 
there is an effective Palestinian Government that 
accepts the Quartet’s principles and implements, 
alongside Israel, the existing Road Map obligations. 
 As the parties take the risks for peace, we look to 
the international community and the Arab and Muslim 
world to offer support, not to stipulate conditions. This 
support comes in many forms. It comes through 
economic and political assistance to the new 
Palestinian Government committed to coexistence and 
seeking to build the foundations of a peaceful and 
prosperous State. It comes through the clear 
endorsement of any political understandings reached 
between the parties. It comes through enhancing and 
deepening regional ties and cooperation between the 
Arab world and Israel, while in parallel we advance 
towards Israeli-Palestinian peace. And, finally, it 
comes by confronting those determined to prevent us 
from succeeding. 
 We must stand up to those who have no respect 
for human life or human liberty, those who hold 
captive soldiers - Gilad Shalit, Udi Goldwasser and 
Eldad Regev - whose families are with us today and 
whose pain remains always in our hearts. 
 We must stand up to those who, after we 
withdrew from Gaza to give peace a chance, chose not 
to build but to destroy and who choose, on a daily 
basis, to target Israeli homes and kindergartens with 
their missiles. 
 And we must stand up to those who see 
democracy as a tool to advance hate, who see tolerance 
as a one-way street and who see education as a means 
of poisoning the minds of the next generation. 
 I believe that, despite all the obstacles, there is a 
new moment of opportunity and an alliance of interest 
that favours peace. Time is of the essence. We owe it to 
ourselves and to our children to find both the courage 
and the wisdom to make the right choices in the right 
way. 
 On this festival of Sukkot, Jews commemorate 
the journey from slavery to freedom by leaving their 
homes to live in fragile huts, like the shelters in which 
our ancestors lived on their way to the Promised Land. 
For 3,000 years, these temporary huts, open to the 
elements, have been a reminder that stability and 
security are ensured not only by the structures that we 
build but also by the values that we share. Perhaps it is 
for this reason that the Sukkah, this fragile shelter, has 
become the Jewish symbol of peace. 
 We turn to Jerusalem and say in our prayers every 
day: Spread over us the canopy of your peace. May it 
be in our days, and for all nations. 
